Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.   Applicant’s election of group I in the reply filed on August 03, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                                  Status of the Application
2. Claims 1-3, 21-23, 32-34, 37-40, 43, 46-48 and 50 are considered for examination. Claims 51 and 52 were withdrawn from further consideration as being drawn to nonelected group.
                                                        Priority
3.  This application filed on September 03, 2020 is a 371 of PCT/US2019/020926 filed on March 06, 2019 which claims benefit of US 62/639,822 filed on March 07, 2018.
                                               Objection to the Specification
4.  The disclosure is objected to because of the following informalities:
The use of the term (fluorescent dyes on page 9, line 30-34, page 10, line 1-4) , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The fluorescent dyes are not followed by generic names. Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 46-48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al. (WO 2015/200717).
     Abate et al. teach a method of claim 1,  profiling a nucleic acid composition of a single cell comprising: isolating the single cell in a liquid droplet; lysing the single cell in the liquid droplet to release template nucleic acid from the cell; amplifying the template nucleic acid in the liquid droplet to generate amplified nucleic acid and detecting the amplified nucleic acid in the liquid droplet (para 00114-00118, 0280-0281).
     With reference to claim 2, Abate et al. teach that the isolating comprises isolating the cell in an aqueous liquid droplet suspended in a water-immiscible medium (para 00114).
     With reference to claim 46, Abate et al. teach that the detecting comprises detecting a single nucleotide polymorphism in the nucleic acid composition of the single cell (para 0084-0085, 0363).
     With reference to claims 47-48, 50, Abate et al. teach that the isolating, the lysing, the amplifying and the detecting all occur in a single, continuous network of channels wherein lysis occurs prior to the amplifying, and amplifying occurs prior to detecting and all the steps occur without diluting the liquid droplet (para 00115, 00117-00118, para 0280). For all the above, the claims are anticipated.
     Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
                   1. Determining the scope and contents of the prior art. 2.  Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 21-23, 32-34, 37-40, 43, 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. (WO 2015/200717) in view of Kleinbaum (US 2011/0294687).
Abate et al. teach a method for a single cell nucleic acid profiling as discussed above in section 5.
However, Abate et al. did not specifically teach nucleic acid logic gate and performing molecular computing with polymerase-dependent nucleic acid logic gate as claimed in claims 3, 21-23, 32-34 and 37-40 and 43.
Kleinbaum teach a method for improving a nucleic acid based molecular computing comprising detection of nucleic acids hybridization events of nucleic acid translators comprising output strands,  polynucleotide displacement molecule (input strand) and clashing strands or threshold strands to form toe-holding sequestering and toe-hold exchange to build logic gates and networks and detecting nucleic acid differences based on relative binding or interaction of the nucleic acid strands under thermodynamic conditions (para 0021-0037, 0006). Kleinbaum also teach a reporter and quencher strands and detection of fluorescence turn-on/turn-off signals (para 0055) and maintaining the annealing and denaturing at a substantially constant temperature (para 0059-0063).
       It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Abate et al. with molecular computing using nucleic acid logic gate as taught by Kleinbaum to develop an
improved method for detecting single cell nucleic acid variation. The ordinary person skilled in the art would have motivated to combine the method of Abate et al. with the method of Kleinbaum and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Kleinbaum explicitly taught that molecular computing using nucleic acid logic gate would improve the detection signals based on the binding of nucleic acid strands under thermodynamic conditions (para 0034-0036, 0054-0055) and such a modification of the claims is considered obvious over the cited art. 
                                                        Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637